Title: To Thomas Jefferson from Edmund Bacon, 9 September 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.Sepr 9th 1822I wish to inform you that if we do not make better arrangements to feed Jerrys mules that they will absolutely give out. Jerry says that you tell him that he is to bring a certain number of logs a day and that it takes him till after night to do it. I can say to you that he is commonly after 8 oclock at night before he comes to feed his mules and even then no food to give them without going to the corn field for it. I would advise that the teams should have time to bring food and to take time to feed their teams properly. you can plainly see that the teams are geting very poor. they absolutely want rest as well as good feeding. I expect to purchase in a day or two a waggon and team for the purpose of my moove if you will feed them and let Joe shoe them you may have their work by leting Davy drive the team perhaps two or 3 weeks in that time you can get the most of your dam hauling over. I shall be under the necessaty of geting a little Job of repairing a carriall to put a pair of shafs and new curtains of lining painted precisely such as you had put to the coache which you proposed leting me have. this Job can be done in a very short time by Johnny & Burnell and for which I am pearfectly willing and indeed it would be an accomodation to me to get them to do it for which I will allow you full compensation in accounts.I expect to take the Coache of you in addition to the one spoken of wanting repairs. I expect it would soot you to have a credit on your bond to John Bacon for the amounts of whatever you may have done for me.with sincere respect &CE Bacon